 


110 HJ 11 IH: Proposing an amendment to the Constitution of the United States relating to voluntary school prayer.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 11 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. Emerson introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to voluntary school prayer. 
 
 
That the following article is hereby proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution if ratified by the legislatures of at least three-fourths of the several States within seven years from the date of its proposal to the States by the Congress:  
   — 
 Nothing in this Constitution shall be construed to prohibit individual or group prayer in public schools or other public institutions. No person shall be required by the United States or by any State to participate in prayer. Neither the United States nor any State shall prescribe the content of any such prayer.  . 
 
